Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 December 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My Dr Marqs
                            New York City 4th Decr 1783
                        
                        Since I came to this place, which was evacuated by the British Forces, & taken possession of by our
                            Troops on the 25th ulto, I have made a purchase of so many pieces of the plated Ware, as to render it unnecessary for you
                            to comply with the request of my letter of the 30th of October from Princeton by Majr L’Enfant; & have to beg the
                            favor of you to take no steps in consequence thereof. With the greatest truth, & most unfeigned regard, I am, My Dr
                            Marqs Yr sincere friend & affecte Servt
                        
                            G: Washington
                        
                    